DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to preAIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1).
	
Regarding claim 1, Katayama discloses a method of tiling with a set of tiles a sphere representing a spherical multimedia content, the the method comprising (Column 9 lines 25 to 45, column 10 lines 15 to 55, column 16 lines 25 to column 17 lines 50, column 35 lines 45 to column 36 line 10operation of implementing in a camera system including memory, processor to captured images from a spherical:
Column 24 lines 45 to 60, 	
By executing processing operations of image data, spherical projection image data is obtained. ): 
column 4 lines 30 to 65, column 10 lines 20 to 50, column 17 lines 5 to column 18 line 20, column 24 lines 20 to column 25 lines 35, column 35 lines 15 to 40, Fig. 12, Fig 13, Fig 37, Fig 41 Combination of a plurality of images being defined as a portion of the sphere that covers the horizontal and vertical angle values of the sphere thus “obtaining an altitude” can be read on.
the electronic 35 camera is set at a position P 21, and then rotates about the Yaxis (panning) or about the Xaxis (tilting) (the coordinate system is defined by the X, Y, and Zaxes, and W, <I>, and 8 respectively represent the rotation angles about the X, Y, and Zaxes), thereby sensing a region R21 of the landscape . In the state wherein the electronic camera 100 is set at a position P21 (state 1), a region R21 of the landscape 20 is sensed by rotating the camera about the Yaxis (panning) or rotating the camera 60 about the Xaxis (tilting) (XYZ coordinate system; W, <I>, and 8 respectively represent the rotation angles about the X, Y, and Zaxes). ); 
 obtaining an angular position for each centroid of the tiles (column 4 lines 25 to 40, column 24 lines 40 to 70, column 30 lines 35 to column 31 lines 20, Fig. 7 and Fig. 43 - transformation is performed with the determination of the overlapping portions of the individual images and correction.
The transformation is based on center of an image with obtaining angular coordinate system, horizontal, and vertical of angular data. ); 
column 4 lines 15 to 50, column 6 lines 4 to 45, column 30 lines 35 to 55, Fig. 7 and Fig. 43 Combined image is generated with image fields partially overlap each other, , two images are connected on a plane by performing geometric transformation such as the affine transformation for the two images, so that identical points in the overlapping areas of the two images match each other
Detecting an overlapping areas between the images for the combination and the transforming projects and transforms the individual images onto a spherical surface having the focal point position upon image sensing as a center, thereby generating a plurality of spherical projection images to be combined. ), 
each of the transformations depending on the obtained altitude and angular position of the centroid of a corresponding tile to be obtained (column 4 lines 25 to 40, column 24 lines 40 to 70, column 30 lines 35 to column 31 lines 20, Fig. 7 and Fig. 43transformation is performed with the determination of the overlapping portions of the individual images and correction.
The transformation is based on center of an image with obtaining angular coordinate system, horizontal, and vertical of angular data. ).
However Katayama does not disclose for each parallel line ; a plurality of parallel lines [[of the sphere]]; is arranged on each parallel line; arranged on the parallel lines .
Jung discloses for each parallel line ([0078] the region size calculating unit may designate respective horizontal lines L.sub.1 to L.sub.N at every preset interval in a vertical direction (namely, a direction parallel to yaxis in FIG. 3) from the vanishing point P on the image 20.) ;
a plurality of parallel lines [[of the sphere]] (0078] the region size calculating unit may designate respective horizontal lines L.sub.1 to L.sub.N at every preset interval in a vertical direction (namely, a direction parallel to yaxis in FIG. 3) from the vanishing point P on the image 20.); 
is arranged on each parallel line ([0078] the region size calculating unit may designate respective horizontal lines L.sub.1 to L.sub.N at every preset interval in a vertical direction (namely, a direction parallel to yaxis in FIG. 3) from the vanishing point P on the image 20.)
arranged on the parallel lines ([0078] the region size calculating unit may designate respective horizontal lines L.sub.1 to L.sub.N at every preset interval in a vertical direction (namely, a direction parallel to yaxis in FIG. 3) from the vanishing point P on the image 20.
[0079] Since the horizontal lines L.sub.1 to L.sub.N are points where objects desired to detect are expected to be positioned, when a vehicle positioned on a road in FIG. 3 is desired to detect, the region size calculating unit may designate respective horizontal lines L.sub.1 to L.sub.N at every preset interval only below the horizon L.sub.0. 
[0080] According to an embodiment, the respective horizontal lines L.sub.1 to L.sub.N may be designated at every equal interval on the image 20.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama with for each parallel line ; 

Regarding claim 5, Katayama in view of Jung disclose all the limitation of claim 1.
Katayama discloses wherein the tile horizontal angular amplitudeand the tile vertical angular amplitudedepend on service parameters (column 14 line 14 to column 15 line 15, column 24 lines 5 to 65, column 30 lines 15 to 55, column 35 lines 20 to column 36 line 25 – The vertical and horizontal translation amounts depends on the rotation angles . ) .

Regarding claim 9, Katayama in view of Jung disclose all the limitation of claim 1.
Katayama discloses wherein the tiles of the set of tiles have a same shape (column 25 lines 45 to 65, column 26 lines 25 to 60, As shown in Fig. 12, Fig. 41, and Fig. 43, set of tiles have the same shape (e.g. rectangular shapes ) ) .

Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1), Lee et al. (Publication: 2014/0125774 A1).

Regarding claim 2, Katayama in view of Jung disclose all the limitation of claim 1 including the set of tiles.
Katayama discloses a corresponding tile of the set of tiles (column 4 lines 15 to 50, column 6 lines 4 to 45, column 30 lines 35 to 55, Fig. 7 and Fig. 43 Combined image is generated with image fields partially overlap each other, , two images are connected on a plane by performing geometric transformation such as the affine transformation for the two images, so that identical points in the overlapping areas of the two images match each other
Detecting an overlapping areas between the images for the combination and the transforming projects and transforms the individual images onto a spherical surface having the focal point position upon image sensing as a center, thereby generating a plurality of spherical projection images to be combined.).
However Katayama in view of Jung do not disclose wherein each transformation associated with [[a corresponding tile of the set of tiles]] is described by a rotation matrix.
Lee discloses wherein each transformation associated with [[a corresponding tile of the set of tiles]] is described by a rotation matrix ([0062] to [0066] , [0067] 

    PNG
    media_image1.png
    35
    233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    204
    media_image2.png
    Greyscale

Rotation matrix is associated with angle rotation around X, Y, and Z correspond to rectangular coordinates of the surfaces. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with wherein each transformation associated with [[a corresponding tile of the set of tiles]] is described by a rotation matrix as taught by Lee. The motivation for doing so image can be more in real as taught by Lee in paragraph [0009]. 

Regarding claim 3, Katayama in view of Jung and Lee disclose all the limitation of claim 2.
Lee discloses wherein the rotation matrix is a matrix product of two rotation matrices described by the following equation:

    PNG
    media_image3.png
    29
    247
    media_image3.png
    Greyscale

wherein: Rotej is the matrix product, 
 Rot(x, 0j) is a rotation matrix associated with a rotation angle around an axis x of an orthogonal system of axes x,y,z (R(O,x,y,z)) arranged at a center O of the sphere , [0062] to [0066] 

    PNG
    media_image1.png
    35
    233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    204
    media_image2.png
    Greyscale











	
Rotation matrix is associated with angle rotation around X, Y, and Z when the center of a Gaussian sphere is set . ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with wherein each transformation associated with wherein the rotation matrix is a matrix product of two rotation matrices defined by the following equation:

    PNG
    media_image3.png
    29
    247
    media_image3.png
    Greyscale

wherein: Rotej is the matrix product, 
 Rot(x, 0j) is a rotation matrix associated with a rotation angle around an axis x of an orthogonal system of axes x,y,z (R(O,x,y,z)) arranged at a center O of the sphere , Rot(y, qij) is a rotation matrix associated with a rotation angle around the axis y of the . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1), Lee et al. (Publication: 2014/0125774 A1), and Zhang et al. (Publication: 2008/0074489 A1).

Regarding claim 4, Katayama in view of Jung and Lee disclose all the limitation of claim 3.
Katayama discloses the rotation angle around the axis x corresponds to the obtained altitude [[of a parallel line comprising the centroid of the corresponding tile]] ( Column 5 lines 25 to 55, column 6 lines 20 to 30, column 14 line 14 to column 15 line 15, column 30 lines 15 to 55, column 35 lines 20 to column 36 line 25 The rotation angle of horizontal, axis x is correspond to an value with the overlapping as shown in Fig. 37, Fig. 41, and Fig. 42 ) .
 the rotation angle around the axis y corresponds to the obtained angular position of the centroid of the corresponding tile (Column 5 lines 25 to 55, column 6 lines 20 to 30, column 14 line 14 to column 15 line 15, column 30 lines 15 to 55, column 35 lines 20 to column 36 line 25, Fig. 37, Fig. 41, Fig. 42 
The overlapping portions of the images are matched with obtaining the angular of the overlapping portions of the images to match the vertical, axis y .) 

Zhang discloses the obtained altitude of a parallel line comprising the centroid of the corresponding tile ([0202]obtain line parallel that includes center points of two neighboring images.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung and Lee with the obtained altitude of a parallel line comprising the centroid of the corresponding tile as taught by Zhang . The motivation for doing so image can be generated more precisely as taught by Zhang in paragraph [0003]. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1) and IXL (IXL Math Practice, 2011, https://www.mathopenref.com/coordparallel.html, Math Open Reference Parallel Lines ).

Regarding claim 6, Katayama in view of Jung disclose all the limitation of claim 1 including vertical angular amplitude.
However Katayama in view of Jung do not disclose wherein the number of parallel lines depends on the tile vertical angularand a vertical overlapping ratio .
IXL discloses wherein the number of parallel lines depends on the tile vertical angularand a vertical overlapping ratio(page 1 wherein two lines are in parallel depends on when they have 0 slope, 0 angular and overlapping, ratio, or when they have the same slope and no overlapping, ratio. 
Following are examples of vertical.

    PNG
    media_image4.png
    457
    658
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    452
    666
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    443
    681
    media_image6.png
    Greyscale

).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with wherein the number of parallel lines depends on the tile vertical angularand a vertical overlapping ratioas taught by IXL . The motivation for doing so can help to draw a better uniform lines . 

Regarding claim 7, Katayama in view of Jung disclose all the limitation of claim 1 including including tile horizontal angular amplitude .

IXL discloses wherein the number of tiles on a parallel line depends on the tile horizontal angularand a horizontal overlapping ratio(
(page 1 wherein two lines are in parallel depends on when they have 0 slope, 0 angular and overlapping, ratio, or when they have the same slope and no overlapping, ratio. 
Following are examples of horizontal.





    PNG
    media_image7.png
    451
    684
    media_image7.png
    Greyscale


    PNG
    media_image5.png
    452
    666
    media_image5.png
    Greyscale


    PNG
    media_image8.png
    452
    708
    media_image8.png
    Greyscale

).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with wherein the number of tiles on a parallel line depends on the tile horizontal angularand a horizontal overlapping ratioas taught by IXL . The motivation for doing so can help to draw a better uniform lines . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1), Iisaka et al. (Patent: US 6,546,118 B1).

Regarding claim 8, Katayama in view of Jung disclose all the limitation of claim 1 including the angular amplitude.
Iisaka discloses wherein the amplitude between two parallel lines is constant (column 2 lines 30 to 55 both laneindicating lines, located at both end portions of the traffic lane respectively, are parallel to each other, the images of both laneindicating lines are parallel to each other on the plan view, if the helix angle (i.e. pitch angle) of the vehicle is constant. However, if the helix angle (i.e. pitch angle) changes, the images of the laneindicating lines are not parallel to each other on the plan view. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with wherein the amplitude between two parallel lines is constant as taught by Iisaka. The motivation for doing so the vanishing point can be detected exactly is to as taught by Iisaka in column 2 lines 1 – 4 . 

Claims 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1) and Takenaka (Publication: 2016/0048973 A1).

Regarding claim 10, Katayama discloses a equipment configured for tiling with a set of tiles a sphere representing a spherical multimedia content, the equipment comprising at least one memoryand at least one processing circuitryconfigured to perform (Column 9 lines 25 to 45, column 10 lines 15 to 55, column 16 lines 25 to column 17 lines 50, column 35 lines 45 to column 36 line 10operation of implementing in a camera system including memory, processor to captured images from a spherical:
Column 24 lines 45 to 60By executing processing operations of image data, spherical projection image data is obtained. ): 
Remaining language, see rejection on claim 1.
However Katayama in view of Jung do not disclose a network equipment.
Takenaka discloses a network equipment ([0165], [0166] communication over links including a network.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with a network equipment as taught by Takenaka. The motivation for doing so enable data to be provided through communication line thus improve flexibility as taught by Takenaka in paragraph [0166]. 

Regarding claim 14, Katayama discloses a method to be implemented at a terminal to receive a spherical multimedia content represented by a sphere, wherein the method comprises receiving (column 10 lines 15 to 55, column 16 lines 25 to column 17 lines 50, column 35 lines 45 to column 36 line 10operation of implementing in a camera system to captured images from a spherical, wherein the method comprises: 
Column 24 lines 45 to 60 By executing processing operations of image data, spherical projection image data is obtained. ): 

However Katayama in view of Jung do not disclose a terminal configured to be in communication with a network equipment .
Takenaka discloses a terminal configured to be in communication with a network equipment([0165], [0166] the information processing apparatus may include a plurality of computing devices, e.g., a server cluster, that are configured to communicate with each other over any type of communication links, including a network.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with a terminal configured to be in communication with a network equipmentas taught by Takenaka. The motivation for doing so enable data to be provided through communication line thus improve flexibility as taught by Takenaka in paragraph [0166]. 

Regarding claim 15, Katayama discloses a terminal configured to be in communication with an equipmentto receive a spherical multimedia content represented by a sphere, wherein the terminal comprises at least one memoryand at least one processing circuitryconfigured to receive (Column 9 lines 25 to 45, column 10 lines 15 to 55, column 16 lines 25 to column 17 lines 50, column 35 lines 45 to column 36 line 10operation of implementing in a camera system including memory, processor to captured images from a spherical:
Column 24 lines 45 to 60, 
By executing processing operations of image data, spherical projection image data is obtained.): 
Remaining language, see rejection on claim 1.
However Katayama in view of Jung do not disclose a network equipment.
Takenaka discloses a network equipment ([0165], [0166] communication over links including a network.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with a network equipment as taught by Takenaka. The motivation for doing so enable data to be provided through communication line thus improve flexibility as taught by Takenaka in paragraph [0166]. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1), Takenaka (Publication: 2016/0048973 A1), and Lee et al. (Publication: 2014/0125774 A1).

Regarding claim 11, see rejection on claim 2.

Regarding claim 12, see rejection on claim 3.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 .

	Regarding claim 13, see rejection on claim 4.

Claim 16 isrejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1),, and Swaminathan et al. (Publication: 2018/0160160 A1).

Regarding claim 16, Katayama in view of Jung disclose all the limitations of claim 1 including the set of tiles.
However Katayama in view of Jung do not disclose is streamed using a streaming protocol to a terminal through a communication network.
Swaminathan discloses is streamed using a streaming protocol to a terminal through a communication network ([0006] - the disclosed systems and methods receive a panorama video to stream to a user client device. The disclosed systems and methods then partition the panorama video into tiles that geometrically align with each other within the panorama video. Next, the disclosed systems and methods receive an indication from a client device that indicates a viewport (e.g., viewport information or a field-of-view) shown within the panorama video (i.e., what the user is looking at within the panorama video). Moreover, the disclosed systems and methods assign priorities to each of the tiles based on the viewport information. Further, the systems and methods determine or allocate, for each tile, a bit rate that corresponds to the priority assigned to the tile. The systems and methods then stream each tile to the client device using the bit rate allocated for the given tile.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with is streamed using a streaming protocol to a terminal through a communication network as taught by Swaminathan. The motivation for doing so that gives views a sense of depth and acceptable quality levels as taught by Swaminathan in paragraphs [0002] to [0003]. 
	
Claims 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (Patent: US 6,389,179 B1) in view of Jung et al. (Publication: US 2016/0012303 A1),, Lee et al. (Publication: 2014/0125774 A1), and Swaminathan et al. (Publication: 2018/0160160 A1).

Regarding claim 17, Katayama in view of Jung disclose all the limitations of claim 1 including the set of tiles.
Katayama discloses a corresponding tile of the set of tiles (column 4 lines 15 to 50, column 6 lines 4 to 45, column 30 lines 35 to 55, Fig. 7 and Fig. 43 Combined image is generated with image fields partially overlap each other, , two images are connected on a plane by performing geometric transformation such as the affine transformation for the two images, so that identical points in the overlapping areas of the two images match each other
Detecting an overlapping areas between the images for the combination and the transforming projects and transforms the individual images onto a spherical surface having the focal point position upon image sensing as a center, thereby generating a plurality of spherical projection images to be combined.);
vertices of the reference tile (the electronic 35 camera is set at a position P 21, and then rotates about the Yaxis (panning) or about the Xaxis (tilting) (the coordinate system is defined by the X, Y, and Zaxes, and W, <I>, and 8 respectively represent the rotation angles about the X, Y, and Zaxes), thereby sensing a region R21 of the landscape . In the state wherein the electronic camera 100 is set at a position P21 (state 1), a region R21 of the landscape 20 is sensed by rotating the camera about the Yaxis (panning) or rotating the camera 60 about the Xaxis (tilting) (XYZ coordinate system; W, <I>, and 8 respectively represent the rotation angles about the X, Y, and Zaxes)).
However Katayama in view of Jung do not disclose wherein each transformation associated with [[a corresponding tile of the set of tiles]] is described by a rotation matrix.
Lee discloses wherein each transformation associated with [[a corresponding tile of the set of tiles]] is described by a rotation matrix ([0062] to [0066] , [0067] 

    PNG
    media_image1.png
    35
    233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    204
    media_image2.png
    Greyscale

Rotation matrix is associated with angle rotation around X, Y, and Z correspond to rectangular coordinates of the surfaces. ) ;
a list of rotation matrices (([0062] to [0066] , [0067] 

    PNG
    media_image1.png
    35
    233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    204
    media_image2.png
    Greyscale

).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with wherein each transformation associated with [[a corresponding tile of the set of tiles]] is 
However Katayama in view of Jung and Lee do not disclose sending [[vertices of the reference tile and a list of rotation matrices]] to be applied to a tile reference mesh to obtain the set of tiles covering the sphere.
Swaminathan discloses sending [[vertices of the reference tile and a list of rotation matrices]] to be applied to a tile reference mesh to obtain the set of tiles covering the sphere ( [0006], [0007] , [0065] - The disclosed systems and methods receive a panorama video to stream to a user client device. The disclosed systems and methods then partition the panorama video into tiles that geometrically align with each other within the panorama video. Next, the disclosed systems and methods receive an indication from a client device that indicates a viewport (e.g., viewport information or a field-of-view) shown within the panorama video (i.e., what the user is looking at within the panorama video). Moreover, the disclosed systems and methods assign priorities to each of the tiles based on the viewport information. Further, the systems and methods determine or allocate, for each tile, a bit rate that corresponds to the priority assigned to the tile. The systems and methods then stream each tile to the client device using the bit rate allocated for the given tile. 
Furthermore, the disclosed systems and methods can employ adaptive bit rate allocation to maximize bandwidth efficiency and video quality. For example, in one or more embodiments, the disclosed systems and methods determine a minimum video quality and corresponding bit rate needed to stream all the tiles of the panorama video to the user client device. Then, using the additional available bandwidth, the disclosed systems and methods heuristically allocate rates to tiles based on field-of-view priorities until a bandwidth limit is reached and bandwidth efficiency (e.g., throughput) with the client device is maximized.
FIG. 4 illustrates an example 2D mapping of a spherical video partitioned into six hexaface sphere tiles. As shown, the partitioned spherical video 402 include the six hexaface sphere tiles 310a-c, described with regard to FIGS. 3A-3B, spatially cropped. Namely, the partitioned spherical video 402 in FIG. 4 illustrates the top tile 310a, the four middle body tiles 310b, and the bottom tile 310c. While the partitioned spherical video 402 include only six tiles, one will appreciate that the adaptive rate allocation system 104 can generate more or fewer tiles. For example, the adaptive rate allocation system 104 generates two bottom tiles or two middle body tiles.

    PNG
    media_image9.png
    552
    817
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    537
    736
    media_image10.png
    Greyscale
 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung and Lee with wherein each transformation associated with sending [[vertices of the reference tile and a list of rotation matrices]] to be applied to a tile reference mesh to obtain the set of tiles covering the sphere as taught by Swaminathan. The motivation for doing so that gives views a sense of depth and acceptable quality levels as taught by Swaminathan in paragraphs [0002] to [0003]. 

	Regarding claim 18, see rejection on claim 17.


	
Regarding claim 19, Katayama in view of Jung disclose all the limitations of claim 14 including the set of tiles.
Katayama discloses a corresponding tile of the set of tiles (column 4 lines 15 to 50, column 6 lines 4 to 45, column 30 lines 35 to 55, Fig. 7 and Fig. 43 Combined image is generated with image fields partially overlap each other, , two images are connected on a plane by performing geometric transformation such as the affine transformation for the two images, so that identical points in the overlapping areas of the two images match each other
Detecting an overlapping areas between the images for the combination and the transforming projects and transforms the individual images onto a spherical surface having the focal point position upon image sensing as a center, thereby generating a plurality of spherical projection images to be combined.);
vertices of the reference tile (the electronic 35 camera is set at a position P 21, and then rotates about the Yaxis (panning) or about the Xaxis (tilting) (the coordinate system is defined by the X, Y, and Zaxes, and W, <I>, and 8 respectively represent the rotation angles about the X, Y, and Zaxes), thereby sensing a region R21 of the landscape . In the state wherein the electronic camera 100 is set at a position P21 (state 1), a region R21 of the landscape 20 is sensed by rotating the camera about the Yaxis (panning) or rotating the camera 60 about the Xaxis (tilting) (XYZ coordinate system; W, <I>, and 8 respectively represent the rotation angles about the X, Y, and Zaxes)).

Lee discloses wherein each transformation associated with [[a corresponding tile of the set of tiles]] is described by a rotation matrix ([0062] to [0066] , [0067] 

    PNG
    media_image1.png
    35
    233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    204
    media_image2.png
    Greyscale

Rotation matrix is associated with angle rotation around X, Y, and Z correspond to rectangular coordinates of the surfaces. ) ;
a list of rotation matrices (([0062] to [0066] , [0067] 

    PNG
    media_image1.png
    35
    233
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    204
    media_image2.png
    Greyscale

).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung with wherein each transformation associated with [[a corresponding tile of the set of tiles]] is described by a rotation matrix as taught by Lee. The motivation for doing so image can be more in real as taught by Lee in paragraph [0009]. 
However Katayama in view of Jung and Lee do not disclose receiving [[vertices of the reference tile and a list of rotation matrices]] to be applied to a tile reference mesh to obtain the set of tiles covering the sphere.
Swaminathan discloses receiving [[vertices of the reference tile and a list of rotation matrices]] to be applied to a tile reference mesh to obtain the set of tiles covering the sphere ( [0006], [0007] , [0065] - The disclosed systems and methods receive a panorama video to stream to a user client device. The disclosed systems and methods then partition the panorama video into tiles that geometrically align with each other within the panorama video. Next, the disclosed systems and methods receive an indication from a client device that indicates a viewport (e.g., viewport information or a field-of-view) shown within the panorama video (i.e., what the user is looking at within the panorama video). Moreover, the disclosed systems and methods assign priorities to each of the tiles based on the viewport information. Further, the systems and methods determine or allocate, for each tile, a bit rate that corresponds to the priority assigned to the tile. The systems and methods then stream each tile to the client device using the bit rate allocated for the given tile. 
Furthermore, the disclosed systems and methods can employ adaptive bit rate allocation to maximize bandwidth efficiency and video quality. For example, in one or more embodiments, the disclosed systems and methods determine a minimum video quality and corresponding bit rate needed to stream all the tiles of the panorama video to the user client device. Then, using the additional available bandwidth, the disclosed systems and methods heuristically allocate rates to tiles based on field-of-view priorities until a bandwidth limit is reached and bandwidth efficiency (e.g., throughput) with the client device is maximized.
FIG. 4 illustrates an example 2D mapping of a spherical video partitioned into six hexaface sphere tiles. As shown, the partitioned spherical video 402 include the six hexaface sphere tiles 310a-c, described with regard to FIGS. 3A-3B, spatially cropped. Namely, the partitioned spherical video 402 in FIG. 4 illustrates the top tile 310a, the four middle body tiles 310b, and the bottom tile 310c. While the partitioned spherical video 402 include only six tiles, one will appreciate that the adaptive rate allocation system 104 can generate more or fewer tiles. For example, the adaptive rate allocation system 104 generates two bottom tiles or two middle body tiles.

    PNG
    media_image9.png
    552
    817
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    537
    736
    media_image10.png
    Greyscale
 ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Katayama in view of Jung and Lee with wherein each transformation associated with receiving [[vertices of the reference tile and a list of rotation matrices]] to be applied to a tile reference mesh to obtain the set of tiles covering the sphere as taught by Swaminathan. The motivation for doing so that gives views a sense of depth and acceptable quality levels as taught by Swaminathan in paragraphs [0002] to [0003]. 

	Regarding claim 20, see rejection on claim 19.



Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “none of Katayama, Jung, IXL, Takenaka, Lee, and Zhang teaches or suggests a tile reference mesh as set forth in new dependent claims 17-20.” 

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Swaminathan reference.

Applicant asserts “Katayama does not teach or suggest centroids of the plurality of images. Katayama further fails to teach or suggest a plurality of parallel lines of the sphere, consequently Katayama is silent regarding one or more centroids of the tiles arranged on each parallel line. Further, because Katayama fails to teach or suggest a centroid of a tile, Katayama fails to teach or suggest "obtaining an angular position for each centroid of the tiles arranged on the parallel lines" as set forth in claim 1 as amended."
Examiner disagrees.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by referring references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Katayama discloses column 4 lines 25 to 40, column 24 lines 40 to 70, column 30 lines 35 to column 31 lines 20, Fig. 7 and Fig. 43 - transformation is performed with the determination of the overlapping portions of the individual images and correction. As shown in Fig. 7, 8, and 43, - there are regions, areas. The  transformation is based on center of an image with obtaining angular coordinate system, horizontal, and vertical of angular data thus “centroid of a tile” can be read on.
column 4 lines 25 to 40, column 24 lines 40 to 70, column 30 lines 35 to column 31 lines 20, Fig. 7 and Fig. 43 - transformation is performed with the determination of the overlapping portions of the individual images and correction. The transformation is based on center of an image with 
Jung discloses for each parallel line ([0078] the region size calculating unit may designate respective horizontal lines L.sub.1 to L.sub.N at every preset interval in a vertical direction (namely, a direction parallel to yaxis in FIG. 3) from the vanishing point P on the image 20.) ; [0078] the region size calculating unit may designate respective horizontal lines L.sub.1 to L.sub.N at every preset interval in a vertical direction (namely, a direction parallel to yaxis in FIG. 3) from the vanishing point P on the image 20. [0079] Since the horizontal lines L.sub.1 to L.sub.N are points where objects desired to detect are expected to be positioned, when a vehicle positioned on a road in FIG. 3 is desired to detect, the region size calculating unit may designate respective horizontal lines L.sub.1 to L.sub.N at every preset interval only below the horizon L.sub.0. [0080] According to an embodiment, the respective horizontal lines L.sub.1 to L.sub.N may be designated at every equal interval on the image 20.
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 5712700724 for further discussion. 
Regarding claims 2 – 9, 11 – 14, and 16 - 20, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 10, 14, and 15 respectively. The examiner cannot concur with 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREEMONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 2700724. The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, inperson, and video conferencing using a USPTO supplied webbased collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 5712738300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 8662179197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 8007869199 (IN USA OR CANADA) or 5712721000.

/Ming Wu/
Primary Examiner, Art Unit 2616